August 2, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         JOHN R. MCNATT, INC., Appellant

NO. 14-11-00649-CV                          V.

                        J.D. HOPKINS GROUP LLC, Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, J.D. Hopkins Group
LLC, signed, April 28, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED. We also GRANT John R. McNatt’s motion to dismiss the
appeal of McNatt Contracting, Inc.

      We order appellant, John R. McNatt, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.